In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-12-00436-CR


                              TOMAS BADILLO III, APPELLANT

                                                  V.

                             THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 364th District Court
                                   Lubbock County, Texas
          Trial Court No. 2011-431,656; Honorable Bradley S. Underwood, Presiding

                                           July 17, 2013

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Following a plea of not guilty, Appellant, Tomas Badillo III, was convicted by a

jury of burglary of a habitation, 1 enhanced, and sentenced to forty years confinement.

In presenting this appeal, counsel has filed an Anders 2 brief in support of a motion to

withdraw. We grant counsel=s motion and affirm.



1
TEX. PENAL CODE ANN. § 30.02(d) (W EST 2011).
2
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record and, in his opinion, the record reflects no

potentially plausible basis for reversal of Appellant’s conviction. Anders v. California,

386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252
S.W.3d 403, 406 (Tex.Crim.App. 2008). Counsel candidly discusses why, under the

controlling authorities, the record supports that conclusion. See High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978).                     Counsel has demonstrated that he has

complied with the requirements of Anders and In re Schulman by (1) providing a copy of

the brief to Appellant, (2) notifying him of his right to file a pro se response if he desired

to do so, and (3) informing him of his right to file a pro se petition for discretionary

review. In re Schulman, 252 S.W.3d at 408. 3 By letter, this Court granted Appellant an

opportunity to exercise his right to file a response to counsel=s brief, should he be so

inclined. Id. at 409 n.23. Appellant did not file a response. Neither did the State favor

us with a brief.


                                          BACKGROUND FACTS


        Appellant and the victim had been involved in a romantic relationship in the early

months of 2011, and when she ended the relationship, she was pregnant with his child.

In the summer of 2011, the victim and her children were temporarily living with her

sister. Not long after the relationship ended, Appellant showed up at the victim’s sister’s


3
 Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary review
upon execution of the Trial Court=s Certification of Defendant=s Right of Appeal, counsel must comply with
Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408
n.22 & at 411 n.35.


                                                      2
home one morning knocking on the door. When the victim refused entry, he forcibly

entered the home and, with knowledge of her pregnancy, assaulted her. According to

the victim, Appellant punched her, pulled her hair and dragged her, choked her and

attempted to drown her in a child’s pool. The victim’s niece and nephew testified they

witnessed Appellant assaulting their aunt and tried to help her.


       Appellant was indicted for intentionally or knowingly entering a habitation without

consent and attempting to commit or committing a felony other than felony theft. The

officer who responded to the domestic disturbance call testified he observed evidence

of forced entry at the home and an injury to one of the victim’s eyes. A detective

assigned to the case a few days later interviewed the victim and photographed her

injuries.


                                        ANALYSIS


       By the Anders brief, counsel diligently evaluates the stages of Appellant’s trial

during guilt and punishment and concludes the evidence is sufficient to support his

conviction and the punishment assessed. He also concludes that no reversible error is

presented.


       We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such

issues. See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing



                                            3
the record and counsel=s brief, we agree with counsel that there is no plausible basis for

reversal. See Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005).


                                      CONCLUSION


      The judgment is affirmed and counsel's motion to withdraw is granted.



                                                       Patrick A. Pirtle
                                                           Justice


Do not publish.




                                            4